DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/30/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowance
Claims 1-20 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Majumdar (US 8,850,146); Fruchtman et al. (US 2017/0371547 A1) and Derk et al. (US 9684567), followed by the applicant’s admitted, commonly owned prior art Mitkar et al. (US 2017/0199791), Kottomtharayil et al. (US 2014/0196038), Kumarasamy et al. (US 8,938,481) and Domemann et al. (US 2016/0147607), Satoyama et al. (US 9,606,745), Ryu et al. (US 2017/0090972).

Although Derk disclose hypervisor agnostic backup and Majumdar discloses bypassing a hypervisor during backup, the references failed to teach “a block-level backup copy of virtual machine data, wherein the first computing device comprises one or more hardware processors and computer memory, wherein the block-level backup copy was generated in a hypervisor- independent format by a block-level backup operation from a virtual disk accessed by a virtual machine; by the first computing device, selecting a second computing device for indexing the block-level backup copy, wherein the second computing device is selected based at least in part on having a same operating system as the virtual machine, wherein the second computing device comprises one or more hardware processors and computer memory; by the second computing device, without using a hypervisor to access the block- level backup copy, activating live browsing of the block-level backup copy; by the first computing device, instructing the second computing device to scan the block-level backup copy for file indexing information in a plurality of backed up data files discovered by the live browsing within the block-level backup copy; by the first computing device, instructing the second computing device to transmit to an indexing service the file indexing information resulting from a scan of the block-level backup copy; and by the indexing service, populating an index with the file indexing information obtained from scanning the block-level backup copy in the live browsing”.

Satoyama et al. and Ryu et al., disclose backup copy was generated in a hypervisor- independent format by a block-level backup operation from a virtual disk accessed by a virtual machine, however, fails to teach “scan the block-level backup copy for file indexing information in a plurality of backed up data files discovered by the live browsing within the block-level backup copy” and “indexing service, populating an index with the file indexing information obtained from scanning the block-level backup copy in the live browsing”.

The next closes prior art is Fruchtman, which discloses block level incremental backup, however, fails to teach “transmit to an indexing service the file indexing information resulting from a scan of the block-level backup copy; and by the indexing service, populating an index with the file indexing information obtained from scanning the block-level backup copy in the live browsing”.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.

A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claims 1 and 10.

Dependent claims are allowed at least by virtue of their dependencies from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 5, 2022